 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   Maurice Carter,                                       Case No.: 16-cv-02129-WQH-BGS
12                                       Petitioner,
                                                           REPORT AND
13   v.                                                    RECOMMENDATION OF UNITED
                                                           STATES MAGISTRATE JUDGE TO
14   Cynthia Y. Tampkins,
                                                           DENY PETITION FOR WRIT OF
15                                     Respondent.         HABEAS CORPUS
16
17       I.   INTRODUCTION
18            Petitioner Maurice Carter (“Petitioner”) filed a Petition for Writ of Habeas Corpus
19   pursuant to 28 U.S.C. § 2254 (ECF No. 1 [“Petition”]). Petitioner is serving a negotiated
20   sentence of six years, eight months following his guilty pleas in San Diego County Superior
21   Court to one count of felon in possession of a firearm and two counts of grand theft, as
22   well as his admission that he had sustained a prior strike conviction in 1999. In the Petition,
23   Petitioner raises a single challenge. (Pet. at 6.1) He argues that his counsel was ineffective
24   in failing to challenge the validity of a prior 1999 conviction and in failing to negotiate that
25   his prior conviction could not be used against him. (Id.)
26
27
     1
28    The Court cites the CM/ECF pagination when referencing the Petition and attached exhibits (ECF No.
     1). Page citations as lodgments reference the lodgment’s pagination unless otherwise noted.

                                                       1
                                                                                    16-cv-02129-WQH-BGS
 1         This case is before the undersigned Magistrate Judge pursuant to Southern District
 2   of California Civil Local Rule 72.1(d) for a report and recommendation. The Court submits
 3   this Report and Recommendation to United States District Judge William Q. Hayes
 4   pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule HC.2 of the United States District
 5   Court for the Southern District of California.
 6         The Court has reviewed the Petition, Respondent’s Answer, the lodgments, and all
 7   supporting documents submitted by both parties. For the reasons discussed below, the
 8   Court RECOMMENDS the Petition be DENIED.
 9   II.   BACKGROUND
10            A. Petitioner’s Charges and Plea
11         On May 8, 2014, the San Diego County District Attorney filed a complaint in case
12   number CN331975 charging Petitioner with four counts of possession of a firearm by a
13   felon, four counts of possession of ammunition by a felon, two counts of commercial
14   burglary and one count of grand theft. (Lodgment 1.) The complaint also alleged that
15   Petitioner’s 1999 conviction for unlawful sexual intercourse with a minor with a great
16   bodily injury enhancement qualified as a strike under California’s Three Strikes Law.
17   (Lodgment 1 at 5.)
18         On July 15, 2014, the San Diego County District Attorney filed a complaint in case
19   number CS2377328 charging Petitioner with one count of burglary and one count of grand
20   theft. The district attorney alleged on-bail enhancements as to both counts and alleged the
21   same strike prior based on Petitioner’s 1999 conviction that was alleged in the first
22   complaint. (Lodgment 2 at 2.) Thus, in total, Petitioner was charged with thirteen counts
23   between the two complaints.
24         On October 15, 2014, pursuant to a global plea agreement, Petitioner pled guilty in
25   case number CN331975 to one count of possession of a firearm by a felon and one count
26   of grand theft and admitted the 1999 strike prior in exchange for a stipulated sentence of
27   six years, eight months. (Lodgment 3 at 9; Lodgment 4.) In case number CS2377328, he
28   pled guilty to one count of grand theft and admitted the same strike prior. (Lodgment 3 at

                                                  2
                                                                             16-cv-02129-WQH-BGS
 1   10; Lodgment 5.) Petitioner faced a maximum sentence in the two cases of eight years,
 2   eight months. (Lodgment 3 at 7.)
 3             On December 3, 2014, the trial court imposed the stipulated sentence for the two
 4   cases of six years, eight months as follows: four years for possession of a firearm by a felon
 5   (double the two-year midterm pursuant to California’s Three Strikes law) and two
 6   consecutive terms of sixteen months for the grand thefts (one third the two-year midterm
 7   doubled). (Lodgments 6-8, Lodgment 9 at 5.) Petitioner did not appeal. (Pet. at 2-3.)
 8                 B. Petition for Writ of Habeas Corpus in San Diego County Superior
 9                     Court
10             On June 16, 2015, Petitioner filed a petition for writ of habeas corpus in the San
11   Diego County Superior Court, claiming that (1) his trial counsel was ineffective in failing
12   to inform him that he had a constitutional right to a hearing or a bifurcated trial on the prior
13   strike 1999 conviction allegation, and (2) his prior strike 1999 conviction was improperly
14   used to enlarge his sentence in violation of due process and equal protection.2 (Lodgment
15   10.)
16             On August 4, 2015, the San Diego County Superior Court denied the petition on the
17   merits, finding that Petitioner “cannot establish it is reasonably probable he would have
18   obtained a more favorable result” if he had gone to trial. (Lodgment 11.) Further, the court
19   found Petitioner’s claim that his 1999 conviction was improperly used as a strike prior
20   lacked merit. In 1999, Petitioner pled guilty to Penal Code § 261.5(d) and admitted to a
21   Penal Code § 12022.7(a) great bodily injury allegation, based on sex with a minor that
22   resulted in pregnancy. The Court noted that per California Supreme Court authority, a
23   pregnancy without medical complications that results from unlawful but nonforcible
24   intercourse can support a finding of great bodily injury. (Lodgment 11 at 2 [citing People
25   v. Cross, 45 Cal. 4th 58, 63 (2008).]) Thus, his claim failed.
26                 C. Petition for Writ of Habeas Corpus in California Court of Appeal
27
28   2
         Petitioner does not assert this claim in the instant habeas petition.

                                                              3
                                                                                 16-cv-02129-WQH-BGS
 1          On May 31, 2016, Petitioner filed a habeas petition in the California Court of Appeal,
 2   claiming that defense counsel was ineffective in failing to challenge the validity of his prior
 3   strike conviction allegation, properly consult with him regarding the prior conviction, and
 4   negotiate a more favorable sentence. (Lodgment 12.) His requested relief was to “have
 5   lower court grant sentence modification.” (Id. at 7.3) The Court of Appeal denied the
 6   petition the same day, noting that the “petition, filed more than 19 months after [Petitioner]
 7   was sentenced without any explanation for the delay, is barred as untimely.” (Lodgment
 8   13 at 1 [citing In re Reno, 55 Cal. 4th 428, 459 (2012), In re Swain, 34 Cal. 2d 300, 302
 9   (1949)].) The court also held that, to the extent Petitioner was challenging the validity of
10   his guilty plea, his petition was barred because he failed to obtain a certificate of probable
11   cause under California Penal Code section 1237.5. (Lodgment 13 at 1 [citing In re Chavez,
12   30 Cal. 4th 643, 651 (2003)].) Finally, the court found that even if Petitioner’s petition
13   were not procedurally barred, it would still be denied as he had not satisfied his pleading
14   burden because he did not support his claim with documentation or declarations regarding
15   the plea negotiations or prior strike conviction. (Lodgment 13 at 2 [citing People v. Duvall,
16   9 Cal. 4th 464, 474 (1995), In re Reno, 55 Cal. 4th at 499-500].)
17              D. Petition for Writ of Habeas Corpus in California Supreme Court
18          On June 15, 2016, Petitioner filed a habeas petition in the California Supreme Court,
19   raising the same ineffective assistance of counsel claim that he raised in the California
20   Court of Appeal. (Lodgment 14.) On July 27, 2016, the California Supreme Court
21   summarily denied the petition in a decision that reads in full: “The petition for writ of
22   habeas corpus is denied. (See People v. Duvall, (1995) 9 Cal. 4th 464, 474; In re Swain,
23   (1949) 34 Cal. 2d 300, 304.).” (Lodgment 15.)
24              E. Instant Petition for Writ of Habeas Corpus
25          On August 22, 2016, Petitioner filed the instant Petition claiming that his counsel
26
27
28
     3
      Because of the poor quality of the lodged copy of Petitioner’s state appellate court petition, this page
     number refers to the CM/ECF generated number.

                                                         4
                                                                                        16-cv-02129-WQH-BGS
 1   was ineffective for failing to challenge the validity of his prior conviction from 1999 and
 2   failing to negotiate that the prior conviction not be used against him. 4 (Pet. at 6.) The
 3   totality of his argument regarding his ineffective assistance of counsel claim is:
 4          Trial counsel failed to challenge the validity of a prior conviction from 1999.
            Trial counsel also failed to negotiate the prior conviction from 1999 should
 5
            not be used against petitioner. Petitioner is actually prejudice.
 6
 7   (Id.) Respondent filed an answer on October 31, 2016, arguing that (1) Petitioner’s claim
 8   is barred by his guilty plea; (2) the Petition is conclusory; and (3) relitigation of Petitioner’s
 9   claim is barred because the California Supreme Court properly rejected it on the merits, or
10   in the alternative, Petitioner is not entitled to relief even if the Court were to review his
11   claim de novo. (ECF No. 7-1.) Plaintiff did not file a traverse.
12 III.     STANDARD OF REVIEW
13          This Petition is governed by the provisions of the Antiterrorism and Effective Death
14   Penalty Act of 1996 (“AEDPA”). See Lindh v. Murphy, 521 U.S. 320 (1997). A federal
15   court may not grant a petition for writ of habeas corpus made by a person in state custody
16   with respect to any claim that was adjudicated on the merits in state court unless it:
17   (1) resulted in a decision that was contrary to, or involved an unreasonable application of
18   clearly established federal law, 28 U.S.C. § 2245(d)(1); or (2) resulted in a decision that
19   was based on an unreasonable determination of the facts in light of the evidence presented
20   at the state court proceeding, id. § 2254(d)(2). See Harrington v. Richter, 562 U.S. 86, 100
21   (2011).
22          A federal habeas court may grant relief under the “contrary to” clause if the state
23   court applied a rule different from the governing law set forth in Supreme Court cases, or
24   if it decided a case differently than the Supreme Court on a set of materially
25   indistinguishable facts. See Bell v. Cone, 535 U.S. 685, 694 (2002); Moses v. Payne, 555
26
27   4
      Under California law, the decision whether to grant a motion to vacate a strike rests within the discretion
28   of the trial court as provided for in People v. Superior Court (Romero), 13 Cal. 4th 497 (1996) (a “Romero
     motion”).

                                                          5
                                                                                           16-cv-02129-WQH-BGS
 1   F.3d 742, 751 (9th Cir. 2008). A state court need not cite Supreme Court precedent when
 2   resolving a habeas corpus claim. See Early v. Packer, 537 U.S. 3, 8 (2002). “[S]o long as
 3   neither the reasoning nor the result of the state-court decision contradicts [Supreme Court
 4   precedent,]” the state court decision will not be “contrary to” clearly established federal
 5   law. Id. Clearly established federal law, for purposes of § 2254(d), means “the governing
 6   principle or principles set forth by the Supreme Court at the time the state court renders its
 7   decision.” Lockyer v. Andrade, 538 U.S. 63, 72 (2003). A court may grant relief under the
 8   “unreasonable application” clause if the state court correctly identified the governing legal
 9   principle from Supreme Court decisions but unreasonably applied those decisions to the
10   facts of a particular case. Williams v. Taylor, 529 U.S. 362, 407 (2000); Bell, 535 U.S. at
11   694. To satisfy the “unreasonable application” prong of § 2254(d)(1), the state court
12   decision must be “objectively unreasonable, not merely wrong.”                    Woods v.
13   Donald, ___ U.S. ___, 135 S. Ct. 1372, 1376 (2015) (per curiam); Lockyer, 538 U.S. at 75.
14   “A state court’s determination that a claim lacks merit precludes federal habeas relief so
15   long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”
16   Harrington, 562 U.S. at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).
17         Where there is no reasoned decision from the state’s highest court, the Court “looks
18   through” to the underlying appellate court decision and presumes it provides the basis for
19   the higher court’s denial of a claim or claims. See Ylst v. Nunnemaker, 501 U.S. 797, 805-
20   06 (1991). If the dispositive state court order does not “furnish a basis for its reasoning,”
21   federal habeas courts must conduct an independent review of the record to determine
22   whether the state court’s decision is contrary to, or an unreasonable application of, clearly
23   established Supreme Court law. See Delgado v. Lewis, 223 F.3d 976, 982 (9th Cir. 2000)
24   (overruled on other grounds by Lockyer, 538 U.S. at 75-76); accord Himes v. Thompson,
25   336 F.3d 848, 853 (9th Cir. 2003).
26         AEDPA requires federal habeas courts to accord deference to a state court’s
27   adjudication of federal issues. Lounsbury v. Thompson, 374 F.3d 785, 787 (9th Cir. 2004).
28   When a state court has not reached the merits of a properly raised issue, however, the

                                                   6
                                                                                16-cv-02129-WQH-BGS
 1   question is reviewed de novo. Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002);
 2   Reynoso v. Giurbino, 462 F.3d 1099, 1109 (9th Cir. 2006) (citing Rompilla v. Beard, 545
 3   U.S. 374, 377 (2005) (“When it is clear, however, that the state court has not decided an
 4   issue, we review that question de novo.”).
 5 IV.     DISCUSSION
 6         Petitioner argues that his counsel was ineffective in failing to challenge the validity
 7   of his prior conviction from 1999 and failing to negotiate that the prior conviction not be
 8   used against him. (Pet. at 6.) Respondent counters that (1) Petitioner’s claim is barred by
 9   his guilty plea; (2) the Petition is conclusory; and (3) relitigation of Petitioner’s claim is
10   barred because the California Supreme Court properly rejected it on the merits, or in the
11   alternative, Petitioner is not entitled to relief even if the Court were to review his claim de
12   novo. (ECF No. 7-1.) The Court will address each argument in turn.
13             A. Preclusive Effect of Petitioner’s Plea
14         First, Respondent argues that Petitioner’s guilty plea bars consideration of his
15   ineffective assistance of counsel claim per Tollett v. Henderson, 411 U.S. 258 (1973)
16   because it rests upon an alleged constitutional violation that preceded his guilty plea. (ECF
17   No. 7-1 at 9-10.)
18                   1. Applicable Standard
19          “As a general rule, one who voluntarily and intelligently pleads guilty to a criminal
20   charge may not subsequently seek federal habeas relief on the basis of pre-plea
21   constitutional violations.” Mitchell v. Superior Court, 632 F.2d 767, 769 (9th Cir. 1980).
22   In Tollett v. Henderson, 411 U.S. 258 (1973), the United States Supreme Court explained:
23         [A] guilty plea represents a break in the chain of events which has preceded it
           in the criminal process. When a criminal defendant has solemnly admitted in
24
           open court that he is in fact guilty of the offense with which he is charged, he
25         may not thereafter raise independent claims relating to the deprivation of
           constitutional rights that occurred prior to the entry of the guilty plea. He may
26
           only attack the voluntary and intelligent character of the guilty plea by
27         showing that the advice he received from counsel was not within the standards
           set forth in McMann.
28

                                                    7
                                                                                16-cv-02129-WQH-BGS
 1          411 U.S. at 267. Following Tollett, the Supreme Court has recognized that certain
 2   challenges can be made regarding pre-plea constitutional errors when the defect is a
 3   “jurisdictional” one that implicates the government’s general power to prosecute the
 4   defendant. United States v. Johnston, 199 F.3d 1015, 1019 n.3 (9th Cir. 1999) (citing
 5   United States v. Broce, 488 U.S. 563, 574-76 (1989) (“The Court has subsequently limited
 6   the scope of those exceptions to include only those claims in which, judged on the face of
 7   the indictment and record, the charge in question is one which the state may not
 8   constitutionally prosecute.”); see also Menna v. New York, 423 U.S. 61, 62-63 (1975) (per
 9   curiam) (bar on collateral challenges to pre-plea errors did not preclude defendant from
10   asserting double jeopardy to indictment under which he pleaded guilty); Blackledge v.
11   Perry, 417 U.S. 21, 30-31 (1974) (guilty plea did not foreclose claim of vindictive
12   prosecution).
13          Critically for Petitioner’s ineffective assistance of counsel claim, “claims of pre-plea
14   ineffective assistance of counsel are cognizable on federal habeas review when the action,
15   or inaction, of counsel prevents petitioner from making an informed choice whether to
16   plead.” Mahrt v. Beard, 849 F.3d 1164, 1170 (9th Cir. 2017) (citing Tollett, 411 U.S. at
17   267-69).5 Thus, as recently stated by the Ninth Circuit, “[t]he Tollett exception is not as
18   narrow as the State contends.” Mahrt, 849 F.3d at 1170-71 (holding that Petitioner’s
19   ineffective assistance of counsel claim premised upon counsel’s failure to file a motion to
20   suppress was not barred by Tollett).
21                      2. Analysis
22                               i. Petitioner’s Claim as Pled in His Federal Petition is Barred
23                                  under Tollett
24
25
     5
       The Court acknowledges that at the time of Respondent’s briefing, the Ninth Circuit had not yet issued
26   its ruling in Mahrt v. Beard, 849 F.3d 1164 (9th Cir. 2017). However, the scope of this exception is
     touched upon in Tollett itself. See Tollett, 411 U.S. at 266-67 (“Counsel’s failure to evaluate properly
27   facts giving rise to a constitutional claim, or his failure properly to inform himself of facts that would have
28   shown the existence of a constitutional claim, might in particular fact situations meet this standard of
     proof.”)

                                                           8
                                                                                             16-cv-02129-WQH-BGS
 1         Here, the totality of Petitioner’s argument regarding his ineffective assistance of
 2   counsel claim is:
 3         Trial counsel failed to challenge the validity of a prior conviction from 1999.
 4         Trial counsel also failed to negotiate the prior conviction from 1999 should
           not be used against petitioner. Petitioner is actually prejudice.
 5
 6         (Pet. at 6.) The Petition does not include a memorandum of points and authorities
 7   in support of Petitioner’s single claim or any additional pages in which he expands upon
 8   his claim. And while Petitioner did include a copy of the petition he submitted to the
 9   California Supreme Court, he fails to incorporate the arguments contained in that petition
10   by reference into his current federal Petition. See Ross v. Williams, 896 F.3d 958, 967 (9th
11   Cir. 2018) (quoting Dye v. Hofbauer, 546 U.S. 1, 4 (2005) (per curiam)) (“When a
12   petitioner incorporates by making ‘clear and repeated references to an appended supporting
13   brief,’ and the brief presents the petitioner’s claims ‘with more than sufficient
14   particularity,’ it does not impose a significant additional burden on the courts to identify
15   the petitioner’s claims or assess their merit.”); (see generally Pet. at 1-12 [containing no
16   memorandum of points and authorities in support of Petitioner’s claim and not
17   incorporating by reference prior arguments made before the California Supreme Court];
18   compare Lodgment 14 [habeas petition filed in the California Supreme Court], with Pet. at
19   14-47 [copy of all documents submitted to the California Supreme Court].) Further, the
20   Court is under no obligation to “wade through two thousand pages of irrational, prolix, and
21   redundant pleadings, to the detriment of judges and petitioners alike” to ascertain
22   Petitioner’s arguments in support of his claim. Ross, 896 F.3d at 967 (internal quotations
23   omitted); see Habeas Corpus Rule 2(c); Ross, 896 F.3d at 967 (Habeas Corpus Rule 2(c)
24   requires petitioner specificity to “alleviate the court’s burden of deciphering lengthy poorly
25   organized petitions”).
26         Accordingly, looking to what is actually pled in the federal Petition, Petitioner does
27   not assert that his counsel’s conduct had any bearing on the voluntary or intelligent nature
28   of his plea. According to Petitioner, his counsel’s purported errors all stem from actions

                                                   9
                                                                                16-cv-02129-WQH-BGS
 1   he failed to take to reduce the amount of time Petitioner served pursuant to the plea
 2   agreement itself, not that they “prevent[ed] petitioner from making an informed choice
 3   whether to plead.” Mahrt, 849 F.3d at 1170 (emphasis added).
 4          Because Petitioner’s allegations do not implicate the intelligent or voluntary nature
 5   of his plea, his ineffective assistance of counsel claim is foreclosed by Tollett. See Moran
 6   v. Godinez, 57 F.3d 690, 700 (9th Cir. 1994) (petitioner’s claim that his attorneys were
 7   ineffective for failing to prevent use of his confession at trial precluded by plea), overruled
 8   on other grounds by Lockyer, 538 U.S. at 75-76; Sapp v. Marshall, No. CV 08-3997-CAS
 9   FFM, 2010 WL 5598525, at *3-4 (C.D. Cal. Nov. 15, 2010) (finding petitioner’s
10   ineffective assistance of counsel claim based on counsel’s purported “failure to research
11   and argue that petitioner’s prior conviction was not supported by sufficient evidence” was
12   barred by his guilty plea per Tollett), report and recommendation adopted, 2011 WL
13   165186 (C.D. Cal. Jan. 13, 2011); Creighton v. Perez, No. 15-CV-00943-JD, 2016 WL
14   3136901, at *3 (N.D. Cal. June 6, 2016). Further, no “jurisdictional” exception to the
15   Tollett rule applies, as none of petitioner’s challenges concern the power of the State to
16   prosecute him. Thus, the Court RECOMMENDS that Petitioner’s guilty plea precludes
17   federal habeas relief on his ineffective assistance of counsel claim. See Tollett, 411 U.S.
18   at 267; Sapp, 2010 WL 5598525, at *3-4.
19          Further, if Petitioner were in fact attempting to claim that his plea was involuntarily
20   or unintelligently made based on his federal Petition, such a claim is belied by the record.
21   At his change of plea hearing, he twice admitted his prior strike conviction in open court
22   after being advised of and waiving his trial rights6:
23          The Court: All right. Each of you have the following constitutional rights.
            And for you Mr. Carter they apply to both cases and they also apply to your
24
            strike prior.
25                 You have the following constitutional rights: a right to a speedy and
            public jury trial; a right to confront and cross-examine the witnesses against
26
27
     6
28     Petitioner pled guilty at the same time as another defendant. References to the other defendant are
     removed for clarity.

                                                      10
                                                                                     16-cv-02129-WQH-BGS
 1   you; a right to confront and cross-examine the witnesses against you; a right
     to remain silent unless you choose to testify; and a right to present evidence
 2
     on your own behalf and have witnesses subpoenaed at no cost to you.
 3         Do you understand you have those rights Mr. Carter?
 4
     Defendant Carter: Yes.
 5
     …
 6
 7   The Court: You realize when you plead guilty you give those right up? Do
     you understand that, Mr. Carter?
 8
 9   Defendant Carter: Yes.
10
     …
11
     The Court: And is that what you want to do, Mr. Carter, as to both your cases
12
     and your strike prior?
13
     Defendant Carter: Yes.
14
15   …
16
     The Court: And the maximum for you, Mr. Carter, would be on – the total of
17   eight years, eight months in state prison. That would be the total maximum if
     you didn’t have a plea agreement. Do you understand that?
18
19   Defendant Carter: Yes.
20
     …
21
     The Court: All right. Directing your attention, Mr. Carter, then to case ending
22
     975, the one from North County. As to Count 1, violation of Penal Code
23   section 29800(A)(1), which is possession of a firearm by a former felon. How
     do you plead? Guilty or not guilty?
24
25   Defendant Carter: Guilty.
26
     The Court: As to Count 11, a violation of Penal Code section 487(a), grand
27   theft. How do you plead to that? Guilty or not guilty?
28

                                           11
                                                                        16-cv-02129-WQH-BGS
 1         Defendant Carter: Guilty.
 2
           The Court: As to your strike prior from Case SCD143717 from 10-25 of ’99
 3         for a PC 261.5(d) with a 12022.7 allegation as alleged under Penal Code
           section 667(B) through (I), 1170.12 and 668, do you admit that strike prior?
 4
 5         Defendant Carter: Yes.
 6
           The Court: Are you pleading guilty and making those admissions because
 7         you unlawfully possessed a firearm and – after previously convicted of a
           felony. You also unlawfully took property – stole property from another with
 8
           a value great than $950. You also had a strike prior. Is that all true?
 9
           Defendant Carter: Yes.
10
11         …
12
           The Court: And as to your other case from South Bay case ending in 328,
13         directing your attention to Count 2, a violation of Penal Code section 487(A),
           grand theft, how do you plead to that? Guilty or not guilty?
14
15         Defendant Carter: Guilty
16
           The Court: As to that same strike prior from SCD143717 from 10-29 of –
17         10-25 of ’99 as alleged under Penal Code Section 667(B) through (I), 1170.12
           and 668, do you admit that same strike prior as to this case?
18
19         Defendant Carter: Yes.
20
           The Court: And are you pleading guilty and making that admission because
21         on the date in question you unlawfully took property from Playa Bonita Target
           with a value greater than $950 with the intent to steal and you have a strike
22
           prior? Is that all true?
23
           Defendant Carter: Yes.
24
25         (Lodgment 3 at 6-7, 9-10.) Further, Petitioner signed two sets of guilty plea forms
26   regarding his cases (Lodgments 4, 5), in which he wrote out the details of his global plea
27   agreement with the District Attorney. In addition to requiring him to plead guilty to three
28   of the thirteen charged counts, he was required to expressly admit his strike prior with

                                                 12
                                                                             16-cv-02129-WQH-BGS
 1   respect to both cases in exchange for a stipulated six year, eight month sentence and
 2   dismissal of the remaining charges. (Lodgment 4 at 1; Lodgment 5 at 1.) On the forms for
 3   both cases, he signed his initials indicating that he was: (1) entering his guilty pleas “freely
 4   and voluntarily”; (2) admitting his strike prior; (3) giving up his right to appeal issues
 5   related to his strike priors and any stipulated sentence; and (4) giving up his right to trial
 6   and present evidence on his behalf regarding both the charges and prior convictions filed
 7   against him. (Lodgment 4 at 1; Lodgment 5 at 1.) Additionally, Petitioner’s counsel signed
 8   that he “explained to the defendant the entire contents of this plea form” and that he
 9   “discussed all charges and possible defenses with the defendant, and the consequences of
10   this plea . . . .” (Lodgment 4 at 3; Lodgment 5 at 3.)
11         Thus, nothing in the record supports a suggestion that Petitioner’s guilty plea, which
12   was made pursuant to a global plea bargain that required him to admit his 1999 conviction
13   as a strike prior in exchange for a stipulated sentence regarding three out of the thirteen
14   charges filed against him, was anything less than knowingly and voluntarily made.
15                          ii. Looking to Arguments in State Habeas Petition
16         Looking beyond the federal Petition to the petition filed with the California Supreme
17   Court, which was submitted by Petitioner with his federal Petition, Petitioner states that his
18   trial counsel failed to properly consult with him regarding his prior conviction and should
19   have sought to dismiss the 1999 conviction “in the interest of justice” because there was
20   insufficient evidence to prove that prior conviction. (Pet. at 17.) Petitioner argues that,
21   given the lack of evidence to support the 1999 conviction, his counsel erred in not arguing
22   that, even if the conviction was not dismissed, it should not be considered in the guilty plea
23   or sentencing. (Id.) He appears to be referring to his attorney’s failure to file a meritorious
24   motion pursuant to People v. Superior Court (Romero), 13 Cal. 4th 497 (1996), which
25   provides the framework for a California trial court’s exercise of discretion to “strike” a
26   prior conviction under the Three Strikes Law. Petitioner claims in a declaration attached
27   to his petition to the California Supreme Court that his attorney failed to make any such
28   motion and argue that his prior 1999 conviction is “outside the 3-Strikes spirit.” (Pet. at

                                                    13
                                                                                 16-cv-02129-WQH-BGS
 1   42.)
 2          Taking into account the arguments made by Petitioner in his petition to the
 3   California Supreme Court, and in light of relevant authority, it appears the only plausible
 4   ineffective assistance of counsel claim Petitioner could make in order to overcome the
 5   Tollett bar, is that (a) his attorney failed to inform him of his ability to challenge the use of
 6   his 1999 conviction as a strike prior for sentencing purposes via a Romero motion, and
 7   (b) if Petitioner had known that, he would have rejected the global plea deal and insisted
 8   on going to trial on all of his pending charges so as to be able to attempt to have his 1999
 9   conviction stricken for sentencing purposes. In this scenario, counsel’s inaction, could
10   have “prevent[ed Petitioner] from making an informed choice whether to plead.” See
11   Mahrt, 849 F.3d at 1170. This necessarily would implicate the “intelligent character” of
12   his plea, as if he had known about his ability to challenge his 1999 conviction for use as a
13   strike prior, he would not have accepted the condition in his plea agreement that he admit
14   to the 1999 strike prior. Instead he would have rejected the global plea deal and gone to
15   trial on all thirteen charged counts. See Tollett, 411 U.S. at 267.
16          For purposes of this Report and Recommendation, the Court assumes arguendo that
17   this liberally construed version of Petitioner’s ineffective assistance of counsel claim is not
18   barred by Tollett and addresses it below.
19             B. Petitioner’s Federal Habeas Petition Is Conclusory
20          Next, Respondent contends that Petitioner makes merely conclusory allegations in
21   his Petition, not the persuasive grounds for relief required by 28 U.S.C. § 2242. (ECF No.
22   7-1 at 5-6.)    A habeas petition that simply alleges constitutional violations without
23   explaining their grounds is subject to summary dismissal. O’Bremski v. Maass, 915 F.2d
24   418, 420 (9th Cir. 1990) (citing Gutierrez v. Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983)).
25   To establish a claim of ineffective assistance of counsel, a petitioner show that “counsel’s
26   performance was deficient” and that he was prejudiced by that deficient performance.
27   Strickland v. Washington, 466 U.S. 668, 686-87 (1984).
28          Specifically, Petitioner was required to allege, among other assertions, that there is

                                                    14
                                                                                  16-cv-02129-WQH-BGS
 1   “a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty
 2   and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 57-60 (1985).
 3   This is Strickland’s resultant prejudice requirement. Id.; Strickland, 466 U.S. at 687. In
 4   his Petition, Petitioner merely alleges that “Petitioner is actually prejudice[d] [sic.].” (Pet.
 5   at 6.) He does not allege that but for counsel’s purported errors, he would have pled in the
 6   alternative and gone to trial.
 7             Furthermore, in his petition submitted to the California Supreme Court, Petitioner
 8   states that his “sentence would have been less severe had counsel filed a meritorious motion
 9   to challenge the 1999 prior conviction prior to coercion of the plea agreement” and he
10   requests that the California superior court “modify the sentence.” (Pet. at 16-17.) Thus, it
11   appears Plaintiff is only requesting a reduction of his sentence, not the ability to alter his
12   guilty plea and go to trial. Accordingly, Plaintiff has not pled, let alone established, the
13   prejudice requirement under Strickland necessary to assert an ineffective assistance of
14   counsel claim following a guilty plea.7
15             Therefore, as Respondent contends, Petitioner’s claim of ineffective assistance of
16   counsel is conclusory, vague and unsupported by factual assertions. As discussed above,
17   the entirety of his claim is three sentences. (See Pet. at 6.) On this basis alone, his claim
18   should be denied. See James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory
19   allegations which are not supported by a statement of specific facts do not warrant habeas
20   relief”); Jones v. Gomez, 66 F.3d 199, 204 (9th Cir. 1995) (same); see Habeas Corpus Rule
21   2(c) (specifying the content of a habeas petition requiring the petition to “specify all
22   grounds for relief available to the petitioner”, “state the facts supporting each ground”, and
23   “state the relief requested,” among other requirements). Accordingly, the Court FINDS
24   that Petitioner’s claim contains merely conclusory allegations and he has failed to
25   sufficiently plead to satisfy Strickland’s prejudice requirement in the context of a guilty
26   plea. The Court RECOMMENDS that the Petition be denied on this basis.
27
28   7
         Petitioner’s failure to satisfy Strickland’s prejudice requirement is discussed in full below.

                                                             15
                                                                                              16-cv-02129-WQH-BGS
 1             C. Petitioner’s Claim Fails on Its Merits under De Novo Review
 2         Finally, Respondent argues that relitigation of Petitioner’s claim is barred because
 3   the California Supreme Court properly rejected it on the merits. (ECF No. 7-1 at 11-15.)
 4   In the alternative, Respondent argues that Petitioner would not be entitled to relief even if
 5   his claim is subject to de novo review. (Id. at 15.)
 6         As discussed above, the California Supreme Court’s denial of Petitioner’s habeas
 7   petition included citations to In re Swain, 34 Cal. 2d 300, 304 (1949) and People v. Duvall,
 8   9 Cal. 4th 464, 474 (1995), cases which set forth the pleading requirements for habeas
 9   petitioners in California. See Curiel v. Miller, 830 F.3d 864, 869 (9th Cir. 2016) (en banc)
10   (“the cases cited by the California Supreme Court here—In re Swain and People v.
11   Duvall—both concern the pleading requirements that apply to a state habeas petitioner’s
12   claims”). The Ninth Circuit has held a denial order with citations to these two cases in
13   conjunction is “in effect, the grant of a demurrer, i.e., a holding [that petitioner ha[s] not
14   pled facts with sufficient particularity.” Id. (quoting Gaston v. Palmer, 417 F.3d 1030,
15   1039 (9th Cir. 2005), modified on other grounds, 447 F.3d 1165 (9th Cir. 2006)); see
16   Seeboth v. Allenby, 789 F.3d 1099, 1104 n.3 (9th Cir. 2015) (a “citation to Duvall and
17   Swain together constitutes dismissal without prejudice, with leave to amend to plead
18   required facts with particularity”), cert. denied sub nom. Seeboth v. Ahlin, 136 S. Ct. 1168
19   (2016).
20         As is the case here, in Curiel the California Supreme Court also issued a summary
21   denial with citations to In re Swain and People v. Duvall. The Ninth Circuit held these
22   citations demonstrated that the California Supreme Court found the petitioner’s petition to
23   be deficiently pleaded. But because the California Supreme Court did not cite a case
24   dealing with untimeliness in its order, it overruled prior untimeliness rulings of the Superior
25   Court and the Court of Appeal. In so holding, the Ninth Circuit stated “We have no cause
26   to treat a state court’s summary order with citations as anything but a ‘reasoned’ decision,
27   provided that the state court’s references reveal the basis for its decision.” Curiel, 830 F.3d
28   at 870.

                                                   16
                                                                                16-cv-02129-WQH-BGS
 1          Respondent argues that “Curiel is inconsistent with the California Supreme Court’s
 2   determination of state habeas law” and that the “California Supreme Court reasonably
 3   applied Strickland in denying [Petitioner’s] claim on the merits.” (ECF No. 7-1 at 12-13.)
 4   However, this Court is bound by Ninth Circuit precedent unless a case is heard en banc and
 5   the earlier decision is overruled. The Ninth Circuit’s decision in Curiel is an en banc
 6   decision. It unequivocally states that the California Supreme Court’s issuance of a
 7   summary denial with citations to In re Swain and People v. Duvall is “in effect the grant
 8   of a demurrer . . . .” and is to be considered a “reasoned decision.” Curiel, 830 F.3d at 869-
 9   70; see Barker v. Fleming, 423 F.3d 1085, 1091 (9th Cir. 2005) (noting that the AEDPA
10   inquiry applies “to a single state court decision, not some amalgamation of multiple state
11   court decisions”).
12          Accordingly, because here the California Supreme Court denied relief on a
13   procedural ground via its citations to In re Swain and People v. Duvall and did not address
14   the merits of Petitioner’s claim, we are required to review Petitioner’s constitutional claim
15   de novo rather than under the AEDPA’s deferential standard. See Cone v. Bell, 556 U.S.
16   449, 472 (2009); Seeboth, 789 F.3d at 1103 (noting that if the California Supreme Court
17   dismissed on a procedural ground, the court would review petitioner’s claims de novo, in
18   light of the state’s failure to raise procedural default); Reynoso, 462 F.3d at 1109; Pirtle,
19   313 F.3d at 1167 (holding de novo review applies “when it is clear that a state court has
20   not reached the merits of a properly raised issue”).8
21          The Court conducts a de novo review of Petitioner’s ineffective assistance of counsel
22   claim below.
23
24
25   8
      Respondent does not allege that Petitioner’s claim is procedurally barred. Further, “[c]ourts can . . . deny
     writs of habeas corpus under § 2254 by engaging in de novo review when it is unclear whether AEDPA
26   deference applies, because a habeas petitioner will not be entitled to a writ of habeas corpus if his or her
     claim is rejected on de novo review, see § 2254(a).” Berghuis v. Thompkins, 560 U.S. 370, 390 (2010).
27   Accordingly, because Petitioner’s claim fails on its merits even on de novo review as discussed below,
28   even if there were a question about whether AEDPA deference applies as Respondent asserts, de novo
     review is permissible here.

                                                          17
                                                                                            16-cv-02129-WQH-BGS
 1                   1. Applicable Law
 2         “Even under de novo review, the standard for judging counsel’s representation is a
 3   most deferential one.” Harrington v. Richter, 562 U.S. 86, 105 (2011). The Sixth
 4   Amendment right to effective assistance of counsel “applies to all critical stages of criminal
 5   proceedings,” including “the entry of a guilty plea”, Missouri v. Frye, 566 U.S. 134, 140
 6   (2012), and “during plea negotiations”, Lafler v. Cooper, 566 U.S. 156, 162 (2012). “In
 7   the context of a guilty plea, the ineffectiveness inquiry probes whether the alleged
 8   ineffective assistance impinged on the defendant’s ability to enter an intelligent, knowing
 9   and voluntary plea of guilty.” Lambert v. Blodgett, 393 F.3d 943, 979-80 (9th Cir. 2004).
10         A guilty plea must be intelligent, voluntary, and “done with sufficient awareness of
11   the relevant circumstances and likely consequences.” Brady v. United States, 397 U.S.
12   742, 748 (1970); Boykin v. Alabama, 395 U.S. 238, 242 (1969). “The standard was and
13   remains whether the plea represents a voluntary and intelligent choice among the
14   alternative choices of action open to the defendant.” Parke v. Raley, 506 U.S. 20, 29
15   (1992). “[W]hen the judgment of conviction upon a guilty plea has become final and the
16   offender seeks to reopen the proceeding, the inquiry is ordinarily confined to whether the
17   underlying plea was both counseled and voluntary.” United States v. Broce, 488 U.S. 563,
18   569 (1989). If the plea is counseled and voluntary, “then the conviction and plea, as a
19   general rule, foreclose collateral attack.” Id.
20         “Where . . . a defendant is represented by counsel during the plea process and enters
21   his plea upon the advice of counsel, the voluntariness of the plea depends on whether
22   counsel’s advice ‘was within the range of competence demanded of attorneys in criminal
23   cases.’” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting McMann v. Richardson, 397
24   U.S. 759, 771 (1970)). “[A] defendant who pleads guilty upon the advice of counsel ‘may
25   only attack the voluntary and intelligent character of the guilty plea by showing” ineffective
26   assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984). Hill, 474 U.S.
27   at 56-57 (quoting Tollett v. Henderson, 411 U.S. 258 (1973) and extending Strickland’s
28   standard to “claims arising out of the plea process.”); see also Mahrt, 849 F.3d at 1170.

                                                   18
                                                                                16-cv-02129-WQH-BGS
 1          First, to establish ineffective assistance of counsel, a petitioner must show his
 2   attorney’s representation fell below an objective standard of reasonableness. Strickland v.
 3   Washington, 466 U.S. 668, 688 (1984). Under Strickland, a defendant must “show that
 4   counsel’s performance was deficient.” 466 U.S. at 687. This “first prong sets a high bar.”
 5   Buck v. Davis, ___ U.S. ___, 137 S. Ct. 759, 775 (2017). Counsel’s constitutional
 6   obligation under Strickland is satisfied “so long as his decisions fall within the ‘wide range’
 7   of professionally competent assistance.” Id. (quoting Strickland, 466 U.S. at 690); see
 8   also Harrington, 562 U.S. at 104 (reviewing court must indulge “‘a strong presumption’
 9   that counsel’s representation was within the ‘wide range’ of reasonable professional
10   assistance.”).   “The question is whether an attorney’s representation amounted to
11   incompetence under ‘prevailing professional norms,’ not whether it deviated from best
12   practices or most common custom.” Harrington, 562 U.S. at 105 (quoting Strickland, 466
13   U.S. at 690.) “It is only when the lawyer’s errors were ‘so serious that counsel was not
14   functioning as the ‘counsel’ guaranteed . . . by the Sixth Amendment’ that Strickland’s first
15   prong is satisfied.” Buck, 137 S. Ct. at 775 (quoting Strickland, 466 U.S. at 687).
16   Strickland requires that “[j]udicial scrutiny of counsel’s performance . . . be highly
17   deferential.” 466 U.S. at 689.
18          Second, assuming a defendant can establish deficient performance under this highly
19   deferential standard, a petitioner must satisfy the “prejudice” requirement, which asks
20   whether “counsel’s constitutionally ineffective performance affected the outcome of the
21   plea process.” Hill, 474 U.S. at 59. In the context of a guilty plea, a petitioner “must show
22   that there is a reasonable probability that but for counsel’s errors, he would not have
23   pleaded guilty and would have insisted on going to trial.” Id. The petitioner “must
24   convince the court that a decision to reject the plea bargain would have been rational under
25   the circumstances.” Padilla v. Kentucky, 559 U.S. 356, 372 (2010).
26          Finally, the Court need not address both the deficiency prong and the prejudice prong
27   if the defendant fails to make a sufficient showing of either one. Strickland, 466 U.S. at
28   697.

                                                   19
                                                                                16-cv-02129-WQH-BGS
 1                   2. Analysis
 2         Even if Petitioner’s liberally construed claim were not barred by Tollet as discussed
 3   above, he is not entitled to habeas relief based on the merits of his ineffective assistance of
 4   counsel claim. Once again, the Court is proceeding under the assumption that Petitioner
 5   was attempting to claim (a) his attorney failed to inform him of his ability to challenge the
 6   use of his 1999 conviction as a strike prior for sentencing purposes via a Romero motion,
 7   and (b) if Petitioner had known that, he would have rejected the six year, eight month global
 8   plea deal and insisted on going to trial on all of his pending charges so as to be able to
 9   attempt to have his 1999 conviction stricken for sentencing purposes.
10         Petitioner’s claim fails to satisfy the standard articulated in Strickland v.
11   Washington, 466 U.S. 668 (1984). He fails to show that: (1) his counsel’s performance
12   was so deficient that it fell below an objective standard of reasonableness; and (2) that there
13   is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
14   proceeding would have been more favorable to Petitioner. See id. at 686-87. Specifically,
15   he has failed to show that but for counsel’s purported error, he would have changed his
16   plea and gone to trial. See Hill, 474 U.S. at 59. While the Court need not address both the
17   deficiency prong and the prejudice prong if the petitioner fails to make a sufficient showing
18   of either one, Strickland, 466 at 697, for the purpose of this Report and Recommendation
19   it does so below.
20                       i.     Petitioner Has Failed to Establish Counsel’s Deficient
21                              Performance
22         Here, Petitioner has not shown that his counsel’s decision to not challenge
23   Petitioner’s 1999 prior conviction via a Romero motion was not within the range of
24   competence demanded of attorneys in criminal cases. See Hill, 474 U.S. at 56-57;
25   McMann, 397 U.S. at 771. As acknowledged by the California superior court, Petitioner
26   “failed to show that his retained attorney’s advice to plead guilty rather than face a greater
27   sentence after trial was not an informed choice among tactical alternatives.” (Lodgment
28   11 at 2.)

                                                   20
                                                                                16-cv-02129-WQH-BGS
 1         As discussed by the California superior court, Petitioner’s 1999 prior conviction was
 2   the result of his guilty plea to Penal Code § 261.5(d), “any person 21 years of age or older
 3   who engages in an act of unlawful sexual intercourse with a minor who is under 16 years
 4   of age”, and Penal Code § 12022.7(a), a great bodily injury allegation based on sex with a
 5   minor which resulted in pregnancy. (Id.) According to his stipulated sentence report,
 6   Petitioner’s victim was 15 years old at the time of intercourse and became pregnant.
 7   (Lodgment 16 at 4; Lodgment 17 at 5.) The victim had a “spontaneous abortion”, and
 8   DNA tests subsequently indicated that Petitioner was the father. (Lodgment 16 at 4-5;
 9   Lodgment 17 at 5.) Petitioner admitted during police questioning to having sex with the
10   victim and subsequently pled guilty. (Id.) Critically, as noted by the California superior
11   court, under California law a pregnancy even without medical complications that results
12   from unlawful but nonforcible intercourse can support a finding of great bodily injury.
13   (Lodgment 11 at 2 [citing People v. Cross, 45 Cal. 4th 58, 63 (2008)].) Thus, to the extent
14   Petitioner is attempting to argue that his 1999 conviction should not have qualified as a
15   strike prior, such claims are without merit.
16         As alluded to in discussions above, it appears based on language Petitioner used in
17   his petition to the California Supreme Court that his primary argument is that his retained
18   counsel failed to bring a Romero motion to strike his prior 1999 conviction for use as a
19   strike prior for sentencing purposes under California’s Three Strikes regime. (See Pet. at
20   16 [“trial counsel failed to challenge petitioner’s 1999 prior conviction under penal code
21   § 1385 and Williams (1998)”)]; id. at 17 [“trial court should have stricken/dismiss the 1999
22   prior conviction in the interest of justice”]; id. [“Petitioner’s sentence would have been
23   less severe had counsel filed a meritorious motion to challenge the 1999 prior conviction
24   prior to the coercion of the plea agreement”]; id. at 26 [“counsel failed to argue/negotiate
25   the prior felony should not have been used. And then it would have been up to the judge
26   whether to strike the 1999 old prior conviction, based upon it was the petitioner’s only
27   prior conviction and the stable life style since the prior conviction.”].) Critically, at no
28   point in his petition does Petitioner establish or argue that his attorney did not inform him

                                                    21
                                                                               16-cv-02129-WQH-BGS
 1   of his ability to bring a Romero motion, only that his attorney failed to “consult with
 2   Petitioner on the old prior conviction.” (Pet. at 17.)
 3         An order granting a Romero motion “embodies [a] court’s determination that in the
 4   interests of justice a defendant should not be required to undergo a statutorily increased
 5   penalty that would follow from a judicial determination of [the alleged] fact[s].” People v.
 6   Superior Court (Romero), 13 Cal. 4th 497, 508 (1996) (quoting People v. Burke, 47 Cal.
 7   2d 45, 50 (1956) (en banc)), as modified on denial of reh’g (Aug. 21, 1996). To disregard
 8   a prior felony in this context, a judge “must determine that the defendant lies ‘outside the
 9   spirit’ of the [three-strikes] scheme such that he ‘should be treated as though he had not
10   previously been convicted of one or more’ of the strikes.” Daire v. Lattimore, 818 F.3d
11   454, 466 (9th Cir. 2016) (quoting People v. Williams, 17 Cal. 4th 148, 161 (1998)). As
12   noted by the Ninth Circuit, because a defendant must overcome the “strong presumption
13   that any sentence that conforms to these sentencing norms is both rational and proper”,
14   People v. Carmony, 33 Cal. 4th 367, 378 (2004), “denial of a Romero motion is generally
15   the expectation, not the exception.” Daire, 818 F.3d at 466; see People v. McGlothin, 67
16   Cal. App. 4th 468, 474 (1998) (“The striking of a prior serious felony conviction is not a
17   routine matter. It is an extraordinary exercise of discretion, and is very much like setting
18   aside a judgment of conviction after trial.”).
19         A trial court’s “discretion to strike prior felony conviction allegations in furtherance
20   of justice is limited.” Romero, 13 Cal. 4th at 530. A trial court cannot strike “a prior
21   conviction solely to accommodate judicial convenience or because of court congestion, or
22   simply because a defendant pleads guilty, or due to personal antipathy for the effect that
23   the three strikes law would have on a defendant, while ignoring defendant’s background,
24   the nature of his present offenses, and other individualized considerations.” People v.
25   Wallace, 33 Cal. 4th 738, 747 (2004) (brackets, citation and internal quotation marks
26   omitted).   Instead, the court “must consider whether, in light of the nature and
27   circumstances of his present felonies and prior serious and/or violent felony convictions,
28   and the particulars of his background character, and prospects, the defendant may be

                                                      22
                                                                                16-cv-02129-WQH-BGS
 1   deemed outside the scheme’s spirit . . . .” Williams, 17 Cal. 4th at 161.
 2         Here, the only bases for a Romero motion provided by Petitioner is that the 1999
 3   conviction was his only prior conviction and he has led a stable lifestyle since the prior
 4   conviction. (Pet. at 26.) He offers no other reasons beyond these general assertions, both
 5   of which are refuted by his stipulated sentence report. (See Lodgment 16.) Because of the
 6   aggravating factors identified in the stipulated sentence report regarding his 1999 prior
 7   conviction, that the 15 year old victim alleged Petitioner forcefully raped her, Petitioner
 8   admitted to having intercourse with the victim, the victim became pregnant, and that DNA
 9   tests showed Petitioner to be the father, it is unlikely that a Romero request would have
10   been successful based solely on the argument that it was Petitioner’s only conviction. (See
11   Lodgment16 at 4-5 [setting forth details of Petitioner’s rape of 15 year old].) Further, the
12   stipulated sentence report details Petitioner’s lengthy history of criminal charges following
13   his 1999 conviction, including charges for battery, multiple charges of attempted theft,
14   multiple charges of providing false identification to a peace officer, multiple charges of
15   unlawful use of a driver’s license, and multiple charges of driving with a suspended license.
16   (Id. at 5-6.) This refutes Petitioner’s assertion that he has been living a “stable lifestyle”
17   since the 1999 conviction. Accordingly, it is unlikely that a Romero motion would have
18   been granted under these circumstances.
19         Further, in order to bring such a motion, Petitioner would not have been able to
20   accept the global six year, eight month plea bargain offered by the District Attorney,
21   because as Petitioner himself admitted in his guilty plea forms for both cases, admitting to
22   the strike prior was a requirement of the plea deal. (See Lodgment 4 at 1, Lodgment 5 at
23   1; also Lodgment 16 at 1.) Petitioner did not have the ability to file a Romero motion to
24   strike the use of his 1999 strike prior for sentencing purposes after he accepted the plea
25   bargain. Instead, he would have had to reject the global plea offer and have opted to go to
26   trial on all thirteen of his charged counts facing a much longer potential sentence if
27   convicted. Accordingly, given the strong presumption that defense counsel “rendered
28   adequate assistance and made all significant decisions in the exercise of reasonable

                                                   23
                                                                                 16-cv-02129-WQH-BGS
 1   professional judgment[,]” Strickland, 466 U.S. at 690, coupled with the well-known
 2   infrequency of Romero motions being granted, the Court cannot conclude that counsel’s
 3   failure to bring a Romero motion amounts to deficient performance under these
 4   circumstances. See Sanders v. Cullen, 873 F.3d 778, 815 (9th Cir. 2017) (“The failure to
 5   raise a meritless legal argument does not constitute ineffective assistance of counsel.”);
 6   Rupe v. Wood, 93 F.3d 1434, 1444-45 (9th Cir. 1996) (“[T]he failure to take a futile action
 7   can never be deficient performance.”); Boag v. Raines, 769 F.2d 1341, 1344 (9th Cir. 1985)
 8   (“Failure to raise a meritless argument does not constitute ineffective assistance.”).
 9                          ii.   Petitioner Has Failed to Establish Prejudice
10         Even setting aside the question of deficient performance, Petitioner’s claim fails
11   because he has not demonstrated prejudice as required by Strickland. See Hill, 474 U.S. at
12   59. Petitioner has not demonstrated that he was prejudiced by counsel’s advice to accept
13   the six year, eight month global plea offer by showing that “there is a reasonable probability
14   that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on
15   going to trial.” Id.
16         As discussed above, Petitioner fails to state anywhere in his federal Petition, or his
17   petition to the California Supreme Court, that but for his counsel’s purported error in not
18   challenging the use of his 1999 conviction as a strike prior, he would have rejected the
19   global plea deal and insisted on going to trial on all charged counts. Rather, in his
20   underlying state court petitions, he asserts that his “sentence would have been less severe
21   had counsel filed a meritorious motion to challenge the 1999 prior conviction prior to the
22   coercion of the plea agreement” and merely requests a sentence reduction. (Lodgment 12
23   at 3-4; Lodgment 14 at 3-4, 10 [“have the lower court modify the illegal sentence”].)
24   Repeatedly, Petitioner asks for a reduction of his sentence, not to reverse his plea and go
25   to trial on all charges. Further, there is no indication in the record that Petitioner would
26   have insisted on going to trial if he had known about the possibility of bringing a Romero
27   motion to challenge his 1999 conviction. Petitioner’s failure to make this showing
28   precludes relief. See Premo v. Moore, 562 U.S. 115, 132 (2011) (“The added uncertainty

                                                   24
                                                                                16-cv-02129-WQH-BGS
 1   that results when there is no extended, formal record and no actual history to show how the
 2   charges have played out at trial works against the party alleging inadequate assistance.
 3   Counsel, too, faced that uncertainty. There is a most substantial burden on the claimant to
 4   show ineffective assistance.”)
 5         Finally, the six-year, eight month plea agreement counsel negotiated requiring
 6   Petitioner to plead guilty to three out of the thirteen counts he was charged with was far
 7   better than a potential sentence Petitioner could have received if he had lost at trial on all
 8   charged counts.    Per the stipulated sentence report, video footage recorded one of
 9   Petitioner’s thefts and he admitted to authorities, “I guess that is me.” Further, a search of
10   his home uncovered multiple firearms. (Lodgment 16 at 2-3.) Accordingly, it cannot be
11   said that Petitioner was prejudiced by counsel’s advice to accept the global plea offer and
12   Petitioner’s resultant inability to file a Romero motion challenging his 1999 prior
13   conviction, because it cannot be said that a decision to reject that offer “would have been
14   rational”, especially in light of the limited success of Romero motions. See Padilla, 559
15   U.S. at 372; Daire, 818 F.3d at 466 (denial of Romero motion is the “expectation, not the
16   exception”).
17         Thus, Petitioner provides nothing in his Petition sufficient to establish he was
18   prejudiced by the purported deficiencies of counsel. Instead, it appears that this is a case
19   of buyer’s remorse once Petitioner was faced with the realities of incarceration. Prior to
20   his acceptance of the global plea offer, Petitioner weighed the costs and benefits of pleading
21   guilty to three charged counts and admitting his prior conviction as a condition of his plea
22   agreement in exchange for a stipulated sentence lower than what he could have received if
23   he had gone to trial and been found guilty of all thirteen charged counts. Following a
24   review of the record, he has not establish, and cannot establish, that counsel’s purported
25   action or inaction has prejudiced him in any way.
26         Accordingly the Court RECOMMENDS Petitioner’s claim for habeas relief on his
27   claim of ineffective assistance of counsel be DENIED as he has failed to satisfy
28   Strickland’s standards to establish a claim of ineffective assistance of counsel.

                                                   25
                                                                                16-cv-02129-WQH-BGS
 1   V.    CONCLUSION & RECOMMENDATION
 2         For all the foregoing reasons, IT IS HEREBY RECOMMENDED the Court issue
 3   an Order: (1) approving and adopting this Report and Recommendation; and (2) denying
 4   the Petition.
 5         IT IS ORDERED that no later than November 7, 2018, any party to his action may
 6   file written objections with the Court and serve a copy on all parties. The document should
 7   be captioned “Objections to Report and Recommendation.”
 8         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
 9   the Court and served on all parties by November 14, 2018.
10         The parties are advised that failure to file objections within the specified time may
11   waive the right to raise those objections on appeal of the Court’s order. Turner v. Duncan,
12   158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
13   Dated: October 17, 2018
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 26
                                                                             16-cv-02129-WQH-BGS
